Citation Nr: 9918815	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of the initial rating for service-connected 
residuals of a mandibular fracture, facial spasms, and loss 
of range of motion, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
rendered by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for the veteran's residuals of a left mandibular 
fracture and assigned a 10 percent disability evaluation 
effective from March 17, 1997.


FINDING OF FACT

The veteran's service-connected left mandible disability is 
manifested primarily by pain upon palpation and an inter-
ridge opening of 40 millimeters.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 10 percent for a mandibular fracture, facial 
spasms, and loss of range of motion, are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.150, 
Diagnostic Codes 8207, 9904, and 9905 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, and, as such, his claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Once a claimant has presented a well-grounded 
claim, the VA has a duty to assist in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  
After reviewing the record, the Board concludes that no 
further action is required to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  In a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).

Service medical records reveal that in September 1978 the 
veteran was hospitalized with a diagnosis of a fracture of 
the left angle of the mandible.  He underwent transoral open 
reduction of the fracture of the mandible and closed 
reduction and removal of tooth number 17.

The veteran underwent a VA Dental examination in July 1997.  
He complained of a twitch on the left side of his face that 
would "ball up" and be painful.  He indicated that he was 
taking hydrocodone for the pain.  Physical examination 
revealed minimal periodontal loss.  The vertical opening was 
40 millimeters and strained.  He reported pain in the left 
side of the face when opening.  The left masseter muscle was 
tender to palpation, and the left angle of the mandible was 
very sensitive to palpation.  A Panoramic radiograph revealed 
ligature wire.  The diagnosis was intermittent left-sided 
facial spasm due to old mandibular fracture.

A September 1998 letter from the veteran's private physician, 
Thomas D. Sopkovich, D.M.D., reflects that Dr. Sopkovich had 
treated the veteran since April 1994.  An August 1998 
examination revealed gingivitis above the upper anteriors.  
The veteran complained of facial pain (left mandible), and 
some swelling of tissue was noted overlying the old fracture 
sight.  The veteran was advised to have the ligature wires 
removed as they were the underlying cause of pain and 
inflammation.  Dr. Sopkovich stated that the veteran's 
chronic periodontitis with moderate bone loss stemmed from 
the September 1978 fractured jaw injury.

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires limitation of the range of lateral excursion from 0 
to 4 millimeters or of limitation of the range of inter-
incisal motion from 31 to 40 millimeters.  A 20 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 11 to 20 millimeters.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.

Moderate displacement resulting from malunion of the mandible 
warrants a 10 percent disability rating.  Severe displacement 
resulting from malunion of the mandible warrants a 20 percent 
disability rating.  Ratings are dependent upon degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.

Moderate incomplete paralysis of the seventh (facial) cranial 
nerve warrants a 10 percent evaluation; severe incomplete 
paralysis of the seventh cranial nerve warrants a 20 percent 
evaluation.  Complete paralysis of the seventh cranial nerve 
warrants a 30 percent evaluation.  38 C.F.R. § 4.124a, Code 
8207 (1998).  The degree of nerve impairment is dependent 
upon the relative loss of innervation of facial muscles.  As 
with all disabilities listed in the Schedule, a zero percent 
(noncompensable) disability rating is to be assigned where 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).

Upon review of the evidence of record, the Board observes 
that while on the most recent VA examination there was pain 
to the mandible upon palpation, the veteran was able to open 
his jaw to 40 millimeters.  While Dr. Sopkovich noted 
moderate bone loss (and seemed to attribute the bone loss to 
chronic periodontitis; the "Note" to Diagnostic Code 9913 
specifically excludes the rating of bone loss due to 
periodontal disease), there is no showing of any additional 
limitation of motion due to pain, weakness, etc. so as to 
show that motion of the temporomandibular articulation is 
limited to 30 millimeters or less even considering 38 C.F.R. 
§§ 4.40, 4.45.  The Board therefore finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for a mandibular fracture, facial spasms, and 
loss of range of motion under Diagnostic Code 9905.  There is 
also no indication that the criteria for a rating excess of 
10 percent for "severe" displacement of the right mandible 
are met so as to warrant a 20 percent rating under Diagnostic 
Code 9904.

The Board observes that, in order to warrant an increased or 
additional evaluation under Diagnostic Code 8207, there would 
need to be demonstrated the presence of, at a minimum, 
moderate incomplete paralysis of the seventh (that is, 
facial) nerve.  The veteran currently experiences only 
intermittent facial spasms.  Based upon such findings, the 
Board is of the opinion that the evaluation currently in 
effect is appropriate and encompasses such manifestations, 
and that an increased rating or separate rating is not 
warranted under Diagnostic Code 8207.

In sum, the preponderance of the evidence is against the 
claim for the assignment of a higher evaluation for a 
mandibular fracture, facial spasms, and loss of range of 
motion.


ORDER

Entitlement to the assignment of a disability rating in 
excess of 10 percent for a mandibular fracture, facial 
spasms, and loss of range of motion is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

